Citation Nr: 1819768	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-32 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for obesity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to September 1993.

This matter came to the Board of Veterans' Appeals (Board) from a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2017, the Board reopened the claim of entitlement to service connection for obesity and remanded the issue for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2017, the obesity issue was remanded to obtain an opinion as to whether such condition was due to or aggravated by a service-connected disability.  In October 2017, a VA examiner opined that the Veteran's obesity was less likely than not caused or aggravated by her service-connected hypothyroidism/Graves' disease.  However, the examiner did not address whether her obesity is due to or aggravated by her major depression (30%), status post parotidectomy/Frey's syndrome (10%), or hypertension (10%).  Thus, further opinions must be sought.  

On Remand, associate updated treatment records from the Tricare Outpatient Clinic - Clairemont for the period from August 3, 2016, and VA treatment records for the period from March 11, 2016.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual folder updated treatment records from the Tricare Outpatient Clinic - Clairemont for the period from August 3, 2016.

2.  Associate with the virtual folder updated VA treatment records for the period from March 11, 2016.

3.  Request that a VA examiner(s) with appropriate expertise review the virtual folders and respond to the following:  

a)  Is obesity at least as likely as not (50 percent or greater probability) caused by service-connected major depression?  

b)  Indicate whether it is at least as likely as not (50 percent or greater probability) that obesity has been aggravated (worsened beyond its natural progression) by service-connected major depression.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.  

c)  Is obesity at least as likely as not (50 percent or greater probability) caused by service-connected status post parotidectomy/Frey's syndrome?  

d)  Indicate whether it is at least as likely as not (50 percent or greater probability) that obesity has been aggravated (worsened beyond its natural progression) by service-connected status post parotidectomy/Frey's syndrome.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.  

e)  Is obesity at least as likely as not (50 percent or greater probability) caused by service-connected hypertension?  

f)  Indicate whether it is at least as likely as not (50 percent or greater probability) that obesity has been aggravated (worsened beyond its natural progression) by service-connected hypertension.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.

g)  Is obesity at least as likely as not (50 percent or greater probability) caused by the combination of some or all of the Veteran's service-connected disabilities, namely: major depression, status post parotidectomy/Frey's syndrome, hypothyroidism/Graves' disease, and/or hypertension?

h)  Indicate whether it is at least as likely as not (50 percent or greater probability) that obesity has been aggravated (worsened beyond its natural progression) by the combination of some or all of the Veteran's service-connected disabilities, namely: major depression, status post parotidectomy/Frey's syndrome, hypothyroidism/Graves' disease, and/or hypertension.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  A physical examination should be scheduled, if deemed necessary by the VA clinician(s).

The clinician is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4.  After completion of the above, review the relevant evidence of record and readjudicate the issue of entitlement to service connection for obesity.  If the benefit sought is not granted in full, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




